








AGREEMENT



BY AND BETWEEN



FIRST BUSINESS BANK AND



COREY CHAMBAS



(AMENDED AND RESTATED JANUARY 1, 2005)







--------------------------------------------------------------------------------


TABLE OF CONTENTS

Page Article 1. DEFINITIONS 2  1.1   Definitions 2  Article 2. RETIREMENT
BENEFIT 5  2.1   Normal Retirement Benefit 5  2.2   Early Retirement Benefit 5 
2.3   Withholding of Taxes 6  2.4   Notice of Retirement 6  2.5   Consulting 6 
Article 3. DEATH BENEFIT 7  3.1   Death Benefit 7  3.2   Alternative Death
Benefit 8  3.3   Delayed Payment 8  3.4   Life Insurance 8  3.5   Withholding of
Taxes 8  Article 4. DISABILITY 8  4.1   Treatment of Disability 8  4.2  
Retirement Benefit 8  4.3   Inflation Protection 8  4.4   Death Benefits 9 
4.5   Delayed Payment 9  Article 5. TERMINATION OF EMPLOYMENT BY THE COMPANY 9 
5.1   Termination for Cause 9  5.2   Termination for Other Than Cause 9  Article
6. CHANGE IN CONTROL BENEFIT 10  6.1   Change in Control Benefit 10  6.2  
Withholding of Taxes 11  Article 7. COVENANTS NOT TO COMPETE 12  7.1   Covenant
Not to Compete 12  7.2   Solicitation 12  7.3   Covenant Not to Compete During
Consulting Period 12  7.4   Trade Secrets Laws Not Limited 12  Article 8. TERM
OF AGREEMENT 12  8.1   Term of Agreement 12  8.2   Survival of Obligation 12 
Article 9. SUCCESSORS 13  9.1   Successors 13  9.2   Binding Effect 13  Article
10. MISCELLANEOUS 13  10.1   Employment Status 13  10.2   Beneficiaries 13 
10.3   Entire Agreement 13  10.4   Gender and Number 13  10.5   Severability 14 
10.6   Modification 14 


i

--------------------------------------------------------------------------------

10.7   Applicable Law 14  10.8   Full Time Employment 14  10.9   One Benefit
Payable 14  10.10 Attorneys' Fees 14 















ii

--------------------------------------------------------------------------------


AGREEMENT

        THIS AMENDED AND RESTATED AGREEMENT is made and entered into as of this
1st day of January, 2005, by and between First Business Bank, a Wisconsin
corporation (the “Company”), and Corey Chambas, President and Chief Executive
Officer of the Company (the “Executive”). The parties agree that the agreement
between them dated September 1, 2004 is superseded by this Agreement and is no
longer in effect.


WITNESSETH:

        WHEREAS, it is desirable to amend and restate the Amended and Restated
Agreement dated September 1, 2004, between the Company and the Executive to
comply with requirements imposed by Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and to effect certain other changes; and

        WHEREAS, the Company shall provide the Executive and/or his
beneficiaries with the death and retirement benefits set forth in this
Agreement, subject to the terms and conditions of this Agreement, and said
benefits shall be in addition to the Executive’s regular compensation, bonus and
employee benefits; and

        WHEREAS, the Board of Directors of the Company has approved the Company
entering into this Agreement with the Executive; and

        WHEREAS, the Executive has discharged the duties as a senior executive
in a very capable and skillful manner, resulting in substantial benefits to the
Company; and

        WHEREAS, the Company desires the Executive to remain in its service and
to continue to use his knowledge and experience on behalf of the Company, and is
willing to continue to offer the Executive an incentive to do so in the form of
death and retirement benefits; and

        WHEREAS, the Executive is willing to continue his efforts on behalf of
the Company in exchange for such an incentive; and

        WHEREAS, should the possibility of a Change in Control arise, the Board
believes it imperative that the Company and the Board should be able to rely
upon the Executive to continue in his position, and that the Company should be
able to receive and rely upon his advice, if it requests it, as to the best
interests of the Company and its shareholders without concern that he might be
distracted by the personal uncertainties and risks created by the possibility of
a Change in Control; and

        WHEREAS, should the possibility of a Change in Control arise, in
addition to the Executive’s regular duties, he may be called upon to assist in
the assessment of such possible Change in Control, advise management and the
Board as to whether such Change in Control would be in the best interests of the
Company and its shareholders, and to take such other actions as the Board might
determine to be appropriate.

1

--------------------------------------------------------------------------------

        NOW, THEREFORE, to assure the Company that it will have the continued
dedication of the Executive and the availability of his advice and counsel
notwithstanding the possibility, threat, or occurrence of a Change in Control,
and to induce the Executive to remain in the employ of the Company, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and the Executive agree as follows.


ARTICLE 1.  DEFINITIONS

    1.1     Definitions. Whenever used in this Agreement, the following terms
shall have the meanings set forth below, and, when the meaning is intended, the
initial letter of the word is capitalized:

    (a)     “Agreement” means this document.


    (b)     “Beneficiary” means the persons or entities designated by the
Executive pursuant to Section 10.2 herein.


    (c)     “Board” means the Board of Directors of the Company or any committee
formed by or appointed by the Board to administer this Agreement.


    (d)     “Cause” shall be determined by the Board, in the exercise of good
faith and reasonable judgment, and shall mean any of the following:


    (1)     The willful, intentional, and continued failure by the Executive to
substantially perform the Executive’s duties to the best of the Executive’s
ability after a written demand for performance is delivered by the Board to the
Executive that identifies the failure to perform such duties if such failure is
not remedied within ninety (90) calendar days after receipt of the written
demand by the Executive.


    (2)     The occurrence of the Executive’s conviction for committing an act
of fraud, embezzlement, theft, or other act constituting a felony substantially
related to the circumstances of the Executive’s duties; or material breach by
the Executive of the banking laws of Wisconsin or the United States or any
regulation issued by a state or federal regulatory authority having jurisdiction
over the banking affairs of the Company, or any of its subsidiary, parent, or
affiliated organizations; or an act which disqualifies the Executive from
serving as an officer or director of a bank under Wisconsin or Federal banking
laws.


    (e)     “Change in Control”


    (1)     A “Change in Control” shall be deemed to have occurred as of the
first day that any one or more of the following conditions shall have been
satisfied including, but not limited to, signing of documents by all parties and
approval by all regulatory agencies, if required:


    (i)     Any person (as defined in Section 3(a)(9) of the Securities Exchange
Act of 1934 (the “Exchange Act”) and used in Sections 13(d) and 14(d) thereof),
including a group (as defined in Section 13(d)), becomes the Beneficial Owner
(as such term is defined pursuant to rules promulgated under the Exchange Act),
directly or indirectly, of securities of the Company representing at least fifty
percent (50%) of the combined voting power of the Company’s then outstanding
securities;


2

--------------------------------------------------------------------------------

    (ii)     During any twelve (12) consecutive months, individuals who, at the
beginning of the twelve- (12-) month period constitute the Board, cease for any
reason to constitute a majority of the Board; provided, however, a “Change in
Control” shall not occur pursuant to this provision, if a new director is
approved by a vote of at least a majority of the directors serving on the Board
and these directors either were directors at the beginning of the twelve- (12-)
month period or whose election or nomination for election was so approved; or


    (iii)     The shareholders of the Company approve: (A) a plan of complete
liquidation of the Company; or (B) an agreement for the sale or disposition of
all or substantially all the Company’s assets; or (C) a merger, consolidation,
or reorganization of the Company with or involving any other corporation, other
than a merger, consolidation, or reorganization that would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity), at least fifty percent (50%) of the
combined voting power of the voting securities of the Company (or such surviving
entity) outstanding immediately after or within one (1) year following such
merger, consolidation, or reorganization.


    (2)     However, notwithstanding the foregoing, in no event shall a Change
in Control be deemed to have occurred, with respect to the Executive, if the
Executive is part of a purchasing group which consummates the Change-in-Control
transaction. The Executive shall be deemed “part of a purchasing group” for
purposes of the preceding sentence if the Executive is an equity participant in
the purchasing company or group (except for passive ownership of less than three
(3%) percent of the stock of the purchasing company or ownership of equity
participation in the purchasing company or group which is otherwise not
significant, as determined prior to the Change in Control by a majority of the
non-employee continuing members of the Board).


    (3)     For purposes of the definition of “Change in Control” under this
Section 1.1(e), “Company” means First Business Financial Services, Inc. or First
Business Bank.


    (f)     “Code” means the Internal Revenue Code of 1986, as amended from time
to time.


3

--------------------------------------------------------------------------------

    (g)     “Company” means First Business Bank, a Wisconsin corporation
(including any and all of its subsidiaries), or any successor thereto as
provided in Article 9 herein, except as otherwise provided in Section 1.1(e)(3).
For purposes of the Executive’s separation from service (as defined in Code
Section 409A and any regulations thereunder) with the Company, “Company”
includes First Business Financial Services, Inc. and any other entity related to
the Company (within the meaning of Code Section 414(b), (c) or (m)).


    (h)     “Death Benefit” means the benefit payable to the Beneficiary
pursuant to Section 3.1.


    (i)     “Early Retirement Benefit” means the retirement benefit payable to
the Executive pursuant to Section 2.2.


    (j)     “Effective Date” means the date written, January 1, 2005.


    (k)     “Executive” means Corey Chambas, who is presently the President and
Chief Executive Officer of the Company.


    (l)     “Normal Retirement Age” means the first day of the month following
the month in which the Executive reaches age sixty-five (65).


    (m)     “Normal Retirement Benefit” means the retirement benefit payable to
the Executive pursuant to Section 2.1.


    (n)     “Parachute Payment” means a “parachute payment” as defined in
Section 280G of the Internal Revenue Code of 1986, as amended, and any
regulations thereunder.


    (o)     “Retirement Date” means the effective date of the retirement of the
Executive pursuant to Article 2.


    (p)     “Salary” means, with respect to any calendar year in which the
Executive’s separation from service with the Company occurs, the aggregate of
the Executive’s base salary for the year and the highest of the following: (i)
the amount of his target bonus for the year, (ii) the average of the amounts his
actual bonuses, if any, for the two (2) immediately preceding years, or (iii)
the average of the amounts of his actual bonuses, if any, for the three (3)
immediately preceding years). The Salary shall be calculated based on the date
of actual separation from service, even if the Executive is deemed to remain
employed after such separation under Article 4.


    (q)     “Specified Employee” means a key employee (as defined in Code
Section 416(i) without regard to paragraph (5) thereof) of a corporation any
stock in which is publicly traded on an established securities market or
otherwise.


    (r)     “Total Disability” means that the Executive:


    (1)     is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months, or


4

--------------------------------------------------------------------------------

    (2)     is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Company.



ARTICLE 2.  RETIREMENT BENEFIT

    2.1     Normal Retirement Benefit. Upon the Executive’s separation from
service with the Company at or after Normal Retirement Age (“Normal
Retirement”), the Company shall become obligated to pay to the Executive a
retirement benefit equal to sixty percent (60%) of the Executive’s Salary,
payable yearly for ten (10) years, beginning on the fifteenth (15th) day
following the Retirement Date and on the next nine (9) anniversaries of the
first payment. In the event of the Executive’s death before the total amount due
under this Section has been paid, the Company shall pay to the Beneficiary, or,
if none, the Executive’s estate, the remaining annual payments on the schedule
established at the Executive’s Normal Retirement. Notwithstanding the foregoing,
unless the Executive ceases to be a Specified Employee before his Normal
Retirement, the first actual payment under this Section 2.1, whether to the
Executive or the Beneficiary, as applicable, shall be delayed six (6) months
beyond the date of his Normal Retirement.

    2.2     Early Retirement Benefit.

    (a)     The Executive may retire at any time after the Executive has been
employed by the Company for twenty-three (23) consecutive years (“Early
Retirement”). The Executive’s date of initial employment with the Company is
December 1, 1993, and, therefore, if there is no interruption in consecutive
years of employment, the Executive may retire at any time after December 1,
2016. Upon the Executive’s separation from service with the Company due to Early
Retirement, the Company shall become obligated to pay to the Executive a
retirement benefit equal to sixty percent (60%) of the Executive’s Salary,
multiplied by a vesting percentage described below, payable for ten (10) years,
beginning on the fifteenth (15th) day following the Retirement Date and on the
next nine (9) anniversaries of the first payment. In the event of the
Executive’s death before the total amount due under this Section has been paid,
the Company shall pay to the Beneficiary, or, if none, the Executive’s estate,
the remaining annual payments on the schedule established at the Executive’s
Early Retirement.


    (b)     When the Executive has completed twenty-three (23) years of
consecutive employment with the Company, the vesting percentage shall be
twenty-three thirty-fourths (23/34), or sixty-seven and 65/100 percent (.6765).
The numerator twenty–three (23) used to determine the vesting percentage shall
increase by one (1) for each subsequent year of consecutive service with the
Company above twenty-three (23) through thirty-four (34). Therefore, for
example, if the Executive’s separation from service occurs after twenty-seven
(27) years of consecutive service the vesting percentage shall be twenty-seven
thirty-fourths (27/34), or seventy-nine and 41/100 percent (.7941). For another
example, if the Executive’s separation from service occurs after thirty-four
(34) years of service, the vesting percentage shall be thirty-four
thirty-fourths (34/34) or one hundred percent (100%), and the Executive shall be
entitled to the Normal Retirement Benefit, rather than an Early Retirement
Benefit.


5

--------------------------------------------------------------------------------

    (c)     Notwithstanding the foregoing, unless the Executive ceases to be a
Specified Employee before his Early Retirement, the first actual payment under
this Section 2.2, whether to the Executive or the Beneficiary, as applicable,
shall be delayed six (6) months beyond the date of his Early Retirement.


    2.3     Withholding of Taxes. The Company shall withhold from any amounts
payable under this Article all federal, state, city, local, or other taxes as
may be required.

    2.4     Notice of Retirement. The Executive shall give the Company at least
one (1) year’s notice of his intent to retire, in writing. Notwithstanding any
provision in this Agreement to the contrary, neither the Executive nor, in the
event of his death, the Beneficiary or, if none, the Executive’s estate shall be
entitled to any benefit under this Article 2 until the Company has been given
the notice required by this Section 2.4, and the Executive has worked, or
offered to work, for the notice period of one (1) year; provided, however, no
notice of intent to retire is required if the Executive chooses to retire and/or
becomes eligible for an Early or Normal Retirement Benefit as a result of the
occurrence of an event described in Section 3.2, 4.2 or 5.2.

    2.5     Consulting. In the event of the Executive’s separation from service
with the Company for any reason other than death, Total Disability or Cause,
effective as of his separation from service, the Company shall engage the
Executive, and the Executive shall serve the Company, as a consultant on the
terms and subject to the conditions set forth in this Section 2.5. During the
Term (as defined below), the Consultant shall devote his best efforts,
attention, skills and energies, as necessary, to provide the Company with the
Consulting Services (as defined below).

    (a)     Term. The period during which the Executive will provide the
Consulting Services to the Company shall commence on the date of his separation
from service and shall continue through the later of (1) date of the last
payment of his Early or Normal Retirement Benefit, as applicable, or (2) the
second (2nd) anniversary of his separation from service (the “Term”).


    (b)     Services. The Executive shall provide the following services (the
“Consulting Services”) as reasonably requested from time to time by the Chair of
the Board or the President of the Company upon not less than seven (7) days
written notice:


    (1)     responding to questions concerning the Company, including, but not
limited to, its business, financial condition, customers and prospects; and


    (2)     such other services as may be mutually agreed upon by the Executive
and the Chair of the Board or the President of the Company from time to time.


6

--------------------------------------------------------------------------------

  The Executive shall not be required to devote (i) more than ten (10) hours
during any calendar quarter or (ii) any minimum number of hours to perform
Consulting Services. For up to sixteen (16) weeks each year, the Executive, in
his discretion, may be unavailable to provide Consulting Services. The Executive
may perform Consulting Services by telephone or any other means of electronic
communication. During the Term, the Executive may pursue other civic, private
and business interests, provided that his pursuit of such interests does not
violate any of his covenants in this Agreement.


    (c)     Compensation. For and in consideration of his being available to
provide Consulting Services hereunder, the Company shall pay the Executive cash
in the amount of five thousand and no/100 dollars ($5,000.00) on the date of
each payment of his Normal or Early Retirement Benefit, as applicable, or, if he
is not eligible for his Normal or Early Retirement Benefit, on each anniversary
of his separation from service through the end of the Term. The Executive shall
be entitled to receive such payments whether or not he is requested to provide
Consulting Services.


    (d)     Relationship. In providing any Consulting Services, the Executive
shall be acting as an independent contractor and not as an employee, agent or
representative of the Company. During the Term, the Executive shall disclose
that he is an independent contractor of the Company and shall not represent to
any third party that he is an employee, agent or representative of the Company.
As an independent contractor, the Executive shall have no authority, express or
implied, to commit or obligate the Company in any manner whatsoever, and nothing
contained herein shall be construed or interpreted to create an employment,
agency, partnership or joint venture relationship between the Executive and the
Company.


    (e)     Benefit Plans. Except as otherwise provided in this Agreement,
during the Term the Executive shall not be covered under, eligible to
participate in, or otherwise entitled to receive any benefits under, any
pension, welfare or fringe benefit plan, if any, offered or provided by the
Company to any employee or former employee of the Company.


    (f)     Taxes. The Executive shall be liable for the payment of all taxes on
any compensation paid to the Executive under this Section 2.5, and the Company
shall not withhold or pay any federal, state or local income, social security,
unemployment or workers compensation taxes on such compensation.



ARTICLE 3.  DEATH BENEFIT

    3.1     Death Benefit. In the event of the Executive’s death while in the
employ of the Company, the Company shall pay to the Beneficiary, or, if none,
the Executive’s estate, the sum of one million five hundred thousand and 00/100
dollars ($1,500,000.00). Such sum shall be paid over a period of ten (10) years
beginning with the fifteenth (15th) day of the first calendar month following
the date of the Executive’s death and on the next following nine (9)
anniversaries of the first payment.

7

--------------------------------------------------------------------------------

    3.2     Alternative Death Benefit. If the Early or Normal Retirement Benefit
which the Executive would have been entitled to (if he had retired) on the day
immediately preceding the date of the Executive’s death exceeds the Death
Benefit payable under Section 3.1, the Beneficiary shall be entitled to an
amount equal to such Early or Normal Retirement Benefit paid as a replacement
for the Death Benefit.

    3.3     Delayed Payment. Notwithstanding anything in this Article 3 to the
contrary, unless the Executive ceases to be a Specified Employee before his
death, the first actual payment under Section 3.1 or 3.2 to the Beneficiary
shall be delayed six (6) months beyond the date of his death.

    3.4     Life Insurance. If the Company purchases any life insurance policy
on the Executive’s life and the Company is the beneficiary of such life
insurance policy, the Death Benefit payable under Section 3.1 will not be
payable if the circumstances of the Executive’s death because of suicide within
the applicable contestable period are such that the Company is not entitled to
the policy benefit.

    3.5     Withholding of Taxes. The Company shall withhold from any amounts
payable under this Article all federal, state, city, local, or other taxes as
may be required.


ARTICLE 4.  DISABILITY

    4.1     Treatment of Disability. In the event of the Executive’s separation
from service with the Company prior to his Normal Retirement Age due to Total
Disability, the Executive shall be considered, notwithstanding such separation
from service, to continue to be employed by the Company for purposes of his
eligibility for benefits under this Article 4.

    4.2     Retirement Benefit.

    (a)     If the Executive’s separation from service due to Total Disability
occurs prior to age fifty-five (55), then, if and when he reaches such age or
(after taking Section 4.1 into account) has been employed by the Company for at
least twenty-three (23) consecutive years, whichever is later, the Executive
shall receive the Early Retirement Benefit under Section 2.2.


    (b)     If the Executive’s separation from service due to Total Disability
occurs after he reaches age fifty-five (55) but prior to his Normal Retirement
Age, then, as of his separation from service or if and when (after taking
Section 4.1 into account) he has been employed by the Company for at least
twenty-three (23) consecutive years, whichever is later, the Executive shall
receive the Early Retirement Benefit described in Section 2.2.


    (c)     If the Executive’s separation from service due to Total Disability
occurs after he reaches Normal Retirement Age, the Executive shall receive the
Normal Retirement Benefit described in Section 2.1.


    4.3     Inflation Protection. If the Executive receives an Early or Normal
Retirement Benefit pursuant to Section 4.2, the amount of the Executive’s Salary
(for purposes of calculating the Early or Normal Retirement Benefit) shall be
increased annually by an amount equal to the average annual performance increase
approved for Company personnel Company-wide between the date of the Executive’s
separation from service due to Total Disability and the date of the first
payment. For example, if the Executive’s employment terminates due to Total
Disability on December 31, 2005, and if the Executive’s Salary for 2005 is two
hundred thousand and no/100 dollars ($200,000) and if the Executive receives the
first payment on December 15, 2010, and the average Company-wide annual
performance increases were four percent (4%) in 2006, zero percent (0%) in 2007,
three percent (3%) in 2008, three percent (3%) in 2009, and two percent (2%) in
2010, the amount of the Executive’s Salary shall be deemed to be two hundred
twenty-five thousand eighty and 54/100 dollars ($225,080.54).

8

--------------------------------------------------------------------------------

    4.4     Death Benefits. In the event of the Executive’s death while Totally
Disabled prior to commencement of payment of Early or Normal Retirement Benefits
under Article 2 or Section 4.2, the Beneficiary, or, if none, the Executive’s
estate, shall receive the Death Benefit described in Article 3.

    4.5     Delayed Payment. Notwithstanding anything in this Article 4 to the
contrary, unless the Executive ceases to be a Specified Employee before his
separation from service due to death, the first actual payment under Section 4.2
or 4.4 to the Executive or the Beneficiary, as applicable, shall be delayed six
(6) months beyond the date of his separation from service.


ARTICLE 5.  TERMINATION OF EMPLOYMENT BY THE COMPANY

    5.1     Termination for Cause. In the event of the Executive’s separation
from service with the Company due to the termination by the Company of his
employment for Cause, all obligations to pay benefits under this Agreement shall
immediately become null and void.

    5.2     Termination for Other Than Cause. In the event of the Executive’s
separation from service with the Company due to the termination by the Company
of his employment for any reason other than Cause prior to a Change in Control
or more than two (2) years after a Change in Control, the Company shall pay the
Executive as wages the greater of an amount equal to two (2) times the
Executive’s Salary or the amount to which the Executive would be entitled under
Article 2 of this Agreement had the Executive given notice of retirement one (1)
year before the date on which the Company terminated the Executive’s employment.

    (a)     Severance Benefits. If the greater amount is two (2) times the
Executive’s Salary, then payment shall be made on the fifteenth (15th) day
immediately following the date of the Executive’s separation from service. In
the event of the Executive’s death before such payment date, then payment shall
be made by the Company shall pay to the Beneficiary, or, if none, the
Executive’s estate.


    (b)     Retirement Benefit. If the greater amount is defined in Article 2 of
this Agreement, then payment shall be made according to the terms stated in
Article 2 and the Executive shall serve as the consultant to the Company in
accordance with Section 2.5. In the event of the Executive’s death before the
total amount due under this Section 5.2(b) has been paid, the Company shall pay
to the Beneficiary, or, if none, the Executive’s estate, the remaining annual
payments on the schedule established at the Executive’s employment termination
date.


9

--------------------------------------------------------------------------------

Notwithstanding anything in this Section 5.2 to the contrary, unless the
Executive ceases to be a Specified Employee before his separation from service
due to the termination by the Company of his employment for any reason other
than Cause prior to a Change in Control or more than two (2) years after a
Change in Control, the first actual payment under this Section 5.2 to the
Executive shall be delayed six (6) months beyond the date of his separation from
service.


ARTICLE 6.  CHANGE IN CONTROL BENEFIT

    6.1     Change in Control Benefit.

    (a)     Involuntary Termination of Employment. In the event of a Change in
Control followed by the Executive’s separation from service with the Company due
to an involuntary termination of his employment without Cause within two (2)
years of the Change in Control, the Executive shall be entitled to a cash
payment of an amount equal to the fair value of the Executive’s unvested stock
options issued by the Company or by First Business Financial Services, Inc.
calculated as of the date of the Executive’s termination from employment, plus
such additional amount as will, when added to any Parachute Payment to the
Executive contingent upon the Change in Control, equal two and 99/100 (2.99)
times the Executive’s Salary. Payment shall be made on the fifteenth (15th) day
immediately following the date of the Executive’s separation from service.


    (b)     Involuntary Reassignment or Salary Reduction. In the event of a
Change in Control followed by:


    (1)     an involuntary assignment of the Executive to a position of lesser
responsibility than that which he held at the time of the Change in Control or


    (2)     an involuntary reduction of more than ten percent (10%) in the
amount of the Executive’s Salary as in effect immediately prior to the Change in
Control,


  within two (2) years of the Change in Control, the Executive shall be
entitled, if he incurs a separation from service with the Company due to his
voluntary termination of employment within three (3) months after the
involuntary assignment or salary reduction, to a cash payment of an amount equal
to the fair value of the Executive’s unvested stock options issued by the
Company or by First Business Financial Services, Inc. calculated as of the date
of the Executive’s separation from service, plus such additional amount as will,
when added to any Parachute Payment to the Executive contingent upon the Change
in Control, equal two and 99/100 (2.99) times the Executive’s Salary. Payment
shall be made on the fifteenth (15th) day immediately following the date of the
Executive’s separation from service.


    (c)    Involuntary Relocation. In the event of a Change in Control followed
by an involuntary assignment of the Executive to a position not located within
Milwaukee, Ozaukee, Waukesha, or Dane counties within two (2) years of the
Change in Control, the Executive shall be entitled, if he incurs a separation
from service with the Company due to his voluntary termination of employment
within three (3) months after the involuntary assignment, to a cash payment of
an amount equal to the fair value of the Executive’s unvested stock options
issued by the Company or by First Business Financial Services, Inc. calculated
as of the date of the Executive’s separation from service, plus such additional
amount as will, when added to any Parachute Payment to the Executive contingent
upon the Change in Control, equal two and 99/100 (2.99) times the Executive’s
Salary. Payment shall be made on the fifteenth (15th) day immediately following
the date of the Executive’s separation from service.


10

--------------------------------------------------------------------------------

    (d)     Voluntary Termination. In the event of a Change in Control followed
by the Executive’s separation from service with the Company due to his voluntary
termination of employment within three (3) months of the Change in Control, the
Executive shall be entitled to a payment of an amount equal to two (2) times his
Salary. Payment shall be made in four (4) installments: the first installment
six (6) months after the Executive’s separation from service, the second
installment twelve (12) months after separation, the third installment eighteen
(18) months after separation, and the fourth installment twenty four (24) months
after separation.


    (e)     Death. In the event of the Executive’s death before the total amount
due under this Section 6.1 has been paid, the Company shall pay to the
Beneficiary, or, if none, the Executive’s estate, the remaining payments in
accordance with the applicable schedule established under this Section 6.1.


    (f)     Maximum Benefit. Notwithstanding any provision in this Agreement to
the contrary, the benefit under this Article 6 will not exceed two and 99/100
(2.99) times the Executive’s “base amount” (as defined in Code Section 280G and
the underlying regulations), no matter what the value of the Executive’s
unvested stock options issued by the Company or by First Business Financial
Services, Inc.


    (g)    Retirement Benefit. Notwithstanding any provision in this Article 6
to the contrary, if at any time after a Change in Control the Executive is
otherwise eligible for an Early or Normal Retirement Benefit under Article 2,
then he may elect to retire and to receive the Early or Normal Retirement
Benefit, as applicable, in lieu of any benefit payable upon his separation from
service with the Company due to a voluntary or involuntary termination of
employment pursuant to this Article 6.


    (h)    Delayed Payment. Notwithstanding anything in this Article 6 to the
contrary, unless the Executive ceases to be a Specified Employee before his
separation from service under any of the circumstances described in this Article
6, the first actual payment under this Article 6 to the Executive or the
Beneficiary, as applicable, shall be delayed six (6) months beyond the date of
his separation from service.


    6.2     Withholding of Taxes. The Company shall withhold from any amounts
payable under this Article all federal, state, city, local, or other taxes as
may be required.


ARTICLE 7.   COVENANTS NOT TO COMPETE

    7.1     Covenant Not to Compete. During the Executive’s employment and for
two (2) years after the Executive’s separation from service with the Company,
the Executive shall not compete with the Company by providing, on behalf of
himself, another bank or any financial services entity, any services of the
Company that the Executive performed, supervised or managed as an officer or
executive of the Company during the twelve (12) month period immediately prior
to his separation from service within any county in which the Company maintained
a bank or other financial services office as of the date of his separation from
service. This covenant shall be independent of the covenants in Sections 7.2 and
7.3.

11

--------------------------------------------------------------------------------

    7.2     Solicitation. During the Executive’s employment and for two (2)
years after the Executive’s separation from service with the Company, the
Executive shall not solicit any employee or former employee of First Business
Financial Services, Inc. or any of its subsidiaries to compete with the Company
by providing, on behalf of the employee, another bank or any financial services
entity, any services similar to those services that the employee performed,
supervised or managed as an employee of the Company during the twelve (12) month
period immediately prior to the employee’s separation from service with the
Company within any county in which First Business Financial Services, Inc. or
any of its subsidiaries, whichever employed the employee, maintained a bank or
financial services office as of the date of the employee’s separation from
service. Nothing in this paragraph is meant to prohibit an employee or former
employee of First Business Financial Services, Inc. or any of its subsidiaries
who is not a party to this Agreement from becoming employed by another
organization or person. This covenant shall be independent of the covenants in
Sections 7.1 and 7.3.

    7.3     Covenant Not to Compete During Consulting Period. During the Term
when the Executive is performing Consulting Services, as provided in Section
2.5, the Executive shall not compete with the Company by providing, on behalf of
himself or another person or organization, services similar to those services of
the Company which he has provided or is providing to the Company within any
county in which the Company is providing or attempting to provide services about
which the Executive has provided or is providing consulting services. This
covenant not to compete is independent of the covenants in Sections 7.1 and 7.2.

    7.4     Trade Secrets Laws Not Limited. Nothing in this Agreement shall
limit the time period or the Executive’s duties, responsibilities or obligations
under Wisconsin’s, or other applicable state’s, trade secrets laws, including
but not limited to Sections 134.90 et seq. of the Wisconsin Statutes.


ARTICLE 8.  TERM OF AGREEMENT

    8.1     Term of Agreement. This Agreement will continue from the Effective
Date until the earliest of the Executive’s death, his separation from service
for reasons other than Normal or Early Retirement or mutual agreement of the
parties.

    8.2    Survival of Obligation.

    (a)     Executive. Any applicable obligations of the Executive under Article
7 shall survive the expiration of this Agreement.


    (b)     Company. The expiration of this Agreement shall in no way relieve
the Company of its obligations under this Agreement, until all obligations of
the Company hereunder have been fulfilled, and until all benefits required
hereunder have been paid to the Executive.


12

--------------------------------------------------------------------------------


ARTICLE 9.   SUCCESSORS

    9.1     Successors. The Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation, or otherwise) of all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform the Company’s obligations under this Agreement in
the same manner and to the same extent that the Company would be required to
perform them if no such succession had taken place. Failure of the Company to
obtain such assumption and agreement prior to the effective date of any such
succession shall be a breach of this Agreement and shall entitle the Executive
to compensation from the Company in the same amount and on the same terms as he
would be entitled to as if Article 6 applied here.

    9.2     Binding Effect. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devises, and legatees. If the
Executive should die while any amount would still be payable to him hereunder
had he continued to live, all such amounts, unless otherwise provided herein,
shall be paid in accordance with the terms of this Agreement, to the Executive’s
Beneficiary. If the Executive has not named a Beneficiary, then such amounts
shall be paid to the Executive’s devisee, legatee, or other designee, or if
there is no such designee, to the Executive’s estate.


ARTICLE 10.  MISCELLANEOUS

    10.1     Employment Status. The Executive and the Company acknowledge that,
except as provided in this or any other agreement between the Executive and the
Company, the employment of the Executive by the Company is “at will”, and, may
be terminated by either the Executive or the Company at any time, subject to
applicable law.

    10.2     Beneficiaries. The Executive may designate one or more persons or
entities as the primary and/or contingent Beneficiaries of any Death Benefits or
Retirement Benefits owing to the Executive under this Agreement. Such
designation must be signed by the Executive, and in a form acceptable to the
Board. The Executive may make or change such designation at any time.

    10.3     Entire Agreement. This Agreement contains the entire understanding
of the Company and the Executive with respect to the subject matter hereof.

    10.4     Gender and Number. Except where otherwise indicated by the context,
any masculine term used herein also shall include the feminine; the plural shall
include the singular, and the singular shall include the plural.

    10.5     Severability. In the event any provision of this Agreement shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Agreement, and the Agreement shall be
construed and enforced as if the illegal or invalid provision had not been
included. Further, the captions of this Agreement are not part of the provisions
hereof and shall have no force and effect.

13

--------------------------------------------------------------------------------

    10.6     Modification. No provision of this Agreement may be modified,
waived, or discharged unless such modification, waiver, or discharge is agreed
to in writing and signed by the Executive and by an authorized member of the
Board, or by the respective parties’ legal representatives and successors.

    10.7     Applicable Law. To the extent not preempted by the laws of the
United States, the laws of the State of Wisconsin shall be the controlling law
in all matters relating to this Agreement.

    10.8     Full Time Employment. This Company’s obligations under this
Agreement are premised upon and conditioned upon the Executive being employed
full time in a senior executive management position, that is to say a work week
of at least forty (40) hours.

    10.9     One Benefit Payable. Notwithstanding any provision of this
Agreement to the contrary, only one (1) benefit will be payable under this
Agreement to the Executive or, in the event of his death, the Beneficiary (or,
if none, the Executive’s estate). There may be a benefit on separation for
service without cause under Section 5.2; there may be a benefit on a Change in
Control under Article 6; there may be a Normal Retirement Benefit or an Early
Retirement Benefit under Article 2; or there may be a Death Benefit under
Section 3.1; but there will never be more than one (1) benefit payable under
this Agreement. If, as of the date of the Executive’s separation from service
with the Company, the Executive is eligible to receive more than one (1) benefit
under this Agreement, the Executive may choose the benefit most valuable to him
by providing the Company with notice of that choice within ten (10) days after
the date of the Executive’s separation from service. If the Executive does not
make such choice within such period, then the Board shall make the choice on his
behalf.

    10.10     Attorneys’ Fees. If after a Change in Control, and as a result of
a position taken by the Company or its successors after a Change in Control, the
Executive takes nonfrivolous legal actions against the Company or its successors
to defend his rights under this Agreement, the Company or its successors will
reimburse the Executive for reasonable attorneys’ fees actually incurred in such
legal actions.







14

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
day and year first above written.

FIRST BUSINESS BANK

By: /s/ Jan Eddy        Jan Eddy        Chair of the Board

/s/ Corey Chambas Corey Chambas

ATTESTED BY:
/s/ Gary Zimmerman Gary Zimmerman Chair of First Business Financial Services,
Inc.








15